Citation Nr: 0322323	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  97-20 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Tiedeman



INTRODUCTION

The veteran served on active duty for training with the 
United States Army Reserves from May 1988 to March 1989 and 
on active duty from September 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The issue on appeal was previously before the Board in May 
2001, when it was remanded for further development.  Most 
recently, in February 2003, subsequent to the most recent 
supplemental statement of the case, the Board undertook 
additional development on the claim, pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  Additional 
evidence was received and has been associated with the claims 
file.  Specifically, a VA examination, dated in May 2003, has 
been obtained.  However, the United States Court of Appeals 
for the Federal Circuit recently invalidated the regulations 
which empowered the Board to consider additional evidence 
without prior RO review in the absence of a waiver of such 
review by the veteran or his representative.  Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003); see also 38 C.F.R. º 19.31(b).  In this 
case, a waiver has not been obtained.  However, given the 
Board's favorable determination in this case, no prejudice 
accrues to the veteran, and the Board will proceed without 
further delay.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
the development of her claim and has notified her of the 
information and evidence necessary to substantiate her claim.

2.  The veteran is currently service-connected for 
tenosynovitis of the right Achilles tendon with fascial 
muscle tear.

3.  The veteran has presented competent evidence of a 
relationship between the treatment for her service-connected 
tenosynovitis of the right Achilles tendon with fascial 
muscle tear, and her gastroesophageal reflux disease.


CONCLUSION OF LAW

The veteran's gastroesophageal reflux disease is shown to be 
secondary to her service-connected tenosynovitis of the right 
Achilles tendon with fascial muscle tear.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102,  3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  Service connection may be granted for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310.

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  See Jones v. Brown, 7 Vet. App. 134 
(1994).

A lay person is competent to provide evidence of the 
occurrence of observable symptoms during and following 
service; however, a lay person is not competent to make a 
medical diagnosis or render a medical opinion which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Factual Background.  As an initial matter, the Board notes 
that service connection has been established for 
tenosynovitis of the right Achilles tendon with fascial 
muscle tear, rated as 10 percent disabling from March 4, 
1989.

With respect to a stomach disorder, the veteran's service 
medical records reflect a finding, dated in April 1991, that 
stomach pain with possible ulcer, which occurred secondary to 
stress, seemed to be improving.  The veteran was treated with 
Tagamet and Zantac.  In May 1991, the veteran again 
complained of stomach pain, and she was referred for an upper 
gastrointestinal examination.  This examination, conducted 
the following month, revealed no evidence of reflux or 
ulcerations.

Following service, VA outpatient treatment records, dated 
from 1991 to 1997, reflect intermittent complaints of stomach 
pain.  Specifically, in July 1993, the veteran presented with 
an upset stomach with a burning sensation.  Diagnostic 
impression was of gastritis.  An October 1993 radiology 
report reflected a diagnostic impression of markedly delayed 
gastric emptying and a spastic duodenal bulb with 
questionable superficial ulceration.  In December 1993, the 
veteran was diagnosed with peptic ulcer disease, and was 
placed on antacid and Tagamet.  In May 1995, May 1996, June 
1996, and October 1997, gastritis was again noted.  In July 
1996, the veteran presented with complaints of occasional 
heartburn and epigastric burning pain.  Tagamet was 
prescribed.

The veteran was afforded a VA stomach examination in August 
1996, at which time she complained of epigastric pain, 
burning, heartburn and bloating over the previous several 
years.  She reported that she was told she had a duodenal 
ulcer, and that an endoscopy revealed H Pylori.  She 
indicated that she had occasional heartburn.  The examiner 
made a diagnosis of duodenal ulcer and hiatal hernia with 
reflux.

The veteran was afforded another VA stomach examination in 
September 2001.  At that time, she recounted that she began 
to have heartburn while stationed in the Persian Gulf in 
January 1991.  Despite her then-current therapy with Prevacid 
and Reglan, plus "mechanical maneuvers" and diet 
manipulation, the veteran still complained of frequent and 
disturbing heartburn.  Clinical diagnosis was of 
gastroesophageal reflux disease, with a history of H Pylori, 
positive gastritis and duodenal ulcer.

A follow-up examination, for the purpose of determining the 
etiology of the veteran's gastroesophageal reflux disease, 
was conducted in May 2003, pursuant to a request by the 
Board.  The examiner noted that the presence of 
gastroesophageal reflux had been confirmed by barium x-rays 
as well as by upper endoscopy.  It had been reported as 
hiatal hernia, gastroesophageal reflux, esophagitis and mild 
gastritis throughout the veteran's medical records.  The 
examiner opined that the "etiologic mechanism" of this 
condition is non-steroidal, anti-inflammatory drugs, which 
had been indicated as therapy for pain due to the veteran's 
service-connected Achilles tenosynovitis and painful muscle 
tear residuals.

Analysis.  According to the aforementioned May 2003 VA 
medical opinion, the veteran's gastroesophageal reflux 
disease stems from medication used to treat her service-
connected Achilles tenosynovitis and muscle tear residuals.  
As such, the Board concludes that there is competent medical 
evidence that treatment for the service-connected disorder 
proximately caused the veteran's gastroesophageal reflux 
disease.  With resolution of reasonable doubt in the 
veteran's favor, secondary service connection for 
gastroesophageal reflux disease is granted.

VCAA.  There was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001.  In view of the Board's 
allowance of the veteran's claims, any failure to fully 
comply with VCAA requirements would not be prejudicial to the 
veteran.


ORDER

Service connection for gastroesophageal reflux disease, as 
secondary to service-connected tenosynovitis of the right 
Achilles tendon with fascial muscle tear, is granted.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

